Gray, C. J.
At the time of the divorce obtained against the libellee by her first husband in Connecticut, for her adultery, he appears to have been domiciled in Connecticut, and is not shown to have removed into that state for the purpose of procuring a divorce. The court of that state therefore had jurisdiction of the cause and of both the parties, and its decree dissolved the bond of matrimony absolutely and everywhere, even if the adultery was committed out of Connecticut, of which there is no evidence. Gen. Sts. c. 107, § 55. Burlen v. Shannon, 115 Mass. 438, and cases there cited.
The libellee, being thus divorced from the bond of matrimony, was free to marry again, unless restrained by local statute. The law of Connecticut did not so restrain her. Rev. Sts. of Conn. *51849, tit. 7, c. 2, § 11. Gen. Sts. of Conn. 1866, tit. 13, c. 3, § 33. Gen. Sts. of Conn. 1875, tit. 14, c. 3, § 2. And the restriction imposed by our statute applies only to divorces granted in this Commonwealth. Gen. Sts. c. 107, § 25. Clark v. Clark, 8 Cush. 385. Commonwealth v. Lane, 113 Mass. 458, 462, 465, 471. The provisions of the Gen. Sts. c. 107, § 26, and of the St. of 1864, c. 216, authorizing this court to grant leave to any person to marry again, against whom a divorce has been obtained under the laws either of this or of another state, and who at the time of such divorce resided in this state, are enabling and not restrictive, and do not make such leave necessary to be granted to a person who is at full liberty to marry without it.
The marriage of the libellee with the libellant in this Commonwealth was therefore valid, and his libel to annul it cannot be sustained. Exceptions overruled.